DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 3/29/2019. Claims 1-15 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  In claim 1, applicant does not clearly define the “round of dialog” statements. The Examiner notes, two dialog statements could be two “reply” statements. The applicant should clearly define the round of dialog statements to include a Q and A (as in question and corresponding answer or query and corresponding response/reply, as see in Fig. 4A) as the two dialog statements. Furthermore, each round of dialog statements comprises two dialog statements, could be any two dialog statements that could be any combination of query and answer, wherein they are not relegated to the dialog statements with respect to a question and answer, but to any two dialog statements. In line 11, applicant should probably the dialog statements interact”, which defines and provides proper antecedent basis and connection to the aforementioned dialog statements.  Independent claims 6 and 11 have similar issues and are objected to accordingly. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d in claim 1 is used by the claim to mean “a query,” while the accepted meaning is “a response or reply.” The term is indefinite because the specification does not clearly redefine the term. Wherein, the Examiner notes in the specification, paragraph [0045] defines the statement as received input. However, this received input, still carries a possible interpretation as a response, or reply to a question/query, which is also a received input. The issue at hand is that the only interpretation of a “to-be-replied” statement is that it is a response and not a query, by definition. For example, “It is 10 o’clock.” is a possible “to-be-replied” statement for “What time is it?” Each and every instance of a “to-be-replied” statement falls in this category. Furthermore, the Examiner notes that amending this in the specification would most likely present new matter. The Examiner does note the original disclosure and specification does appear to contain a “question” and “answer” format, in Fig. 4A, the dialogue history (Q1: What is the weather like in Beijing today?) and a reply (A1: Clear to cloudy), wherein the question is deemed a “to-be-replied-to” statement. Wherein, this statement must be responded to by either agent, system, recipient or the like. Therefore, the Examiner notes an absolute correction and clarification is deemed necessary. Wherein, a question/answer or query/answer statement provides a proper 
Independent claims 6 and 11, have the same issue and dependent claims 2-5, 7-10 and 12-15 inherit the rejected nature and scope of their respective parent independent claims and are thus rejected accordingly. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (Jiang, US 2018/0276525) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later 
As per claim 1, Jiang teaches a deep learning based dialog method comprising: 
obtaining a to-be-replied statement (Fig. 4 his natural language question);
 encoding the to-be-replied statement to obtain a first vector (ibid, his question vector), wherein the first vector is a representation of the to-be-replied statement; 
obtaining dialog history information corresponding to the to-be-replied statement, wherein the dialog history information comprises at least one round of dialog statements, and each round of dialog statements comprises two dialog statements (paragraph [0080]-his dialog corpus); 
composing an attention vector by using the first vector and a decoding status vector, wherein the decoding status vector is used to indicate a status of a decoder when a current word in a reply statement is output, and the attention vector is used to represent search intent (paragraph [0081]-his attention vector, each decoding step, as the decoding status vector, composing the attention 
making each dialog statement interact with the attention vector, so as to extract information related to the search intent from the dialog statement to obtain a plurality of result vectors (ibid-paragraphs [0084-0085]-each resultant vector of each time for generating a word, attention vector is interacted therewith, which produces the vector to be decoded); 
generating a to-be-decoded vector based on the plurality of result vectors (ibid-Fig. 3-his item to be decoded); and 
decoding the to-be-decoded vector to obtain a next word in the reply statement (ibid, his resultant next word, as decoded from the to-be-decoded vector). 
As per claims 2, 7 and 12, Jiang teaches the method according to claim 1, wherein the composing an attention vector by using the first vector and a decoding status vector comprises: 
using each dimension of both the first vector and the decoding status vector as input to a neural network used for vector composition (ibid-see claim 1 attention vector discussion, Fig. 3, paragraphs [0023,0024, 0032, 0104]-his M 
As per claims 3, 8 and 13, Jiang teaches the method according to claim 1, wherein the making each dialog statement interact with the attention vector, so as to extract information related to the search intent from the dialog statement to obtain a plurality of result vectors comprises: 
encoding each dialog statement in the dialog history information to obtain a second vector corresponding to the dialog statement (Fig. 2 items S240 and S220 and his result vector, comprising dialog history, paragraph [0100-0102]-his question-answering dialog data, which includes question/answer pairs which are converted into vector representation), wherein the second vector is a representation of the corresponding dialog statement (ibid-see his question vector, representing the corresponding natural language question); and 
making each second vector interact with the attention vector (ibid-see claim, 1 interaction discussion), so as to extract the information related to the search intent from the dialog statement to obtain the plurality of result vectors 
As per claims 4, 9 and 14, Jiang teaches the method according to claim 1, wherein the making each dialog statement interact with the attention vector, so as to extract information related to the search intent from the dialog statement to obtain a plurality of result vectors comprises: 
encoding each dialog statement in the dialog history information (paragraphs [0100-0102]-his encoded knowledge base, including the question/answer dialog data), and entering the attention vector together with the dialog statement into an encoder during an encoding process (ibid-his second neural network module and intermediate result vector encodings), so as to extract the information related to the search intent from the dialog statement to obtain the plurality of result vectors (ibid, generating search information, with respect to dimensions/features including subject or object intents). 
As per claims 5, 10 and 15, Jiang teaches the method according to claim 1, wherein the generating a to-be-decoded vector based on the plurality of result vectors comprises: 
separately using the plurality of result vectors as input to a neural network used for feature extraction, so as to extract features of the plurality of result 
As per claim 6, claim 6 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the deep learning based dialog apparatus is deemed to embody the method, such that Jiang teaches a deep learning based dialog apparatus comprising: 
a first obtaining unit, configured to obtain a to-be-replied statement (Figs. 5 and 6-see his system, neural network system hereinafter, paragraphs [0161, 0184]-with respect to the apparatus and, modules and all units therein-see claim 1, corresponding and similar limitation); an encoding unit, configured to encode the to-be-replied statement to obtain a first vector, wherein the first vector is a representation of the to-be-replied statement (ibid-see claim 1, corresponding and similar limitation); a second obtaining unit, configured to obtain dialog history information corresponding to the to-be-replied statement, wherein the dialog 
As per claim 11, claim 11 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the deep learning based dialog device is deemed to embody the method, such that Jiang teaches a deep learning based dialog device comprising: a processor, a memory, and a communications interface, the memory configured to store a software program and a module, and the processor implements the following operations by executing the software program and/or the module stored in the memory (Fig. 6, . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
5/22/2021